Per Curiam : It is evident this cause is in no condition to be submitted for decision. The transcript of the record filed in this court is very imperfect. There is no bill, answer or replication, and no summons, writ of injunction or other process appears in the transcript, as certified by the clerk of the circuit court. Errors have been assigned on the record, such as it is, but there is no joinder in error, or appearance by defendant, or any evidence of service of process upon him. It seems the record was filed in the office of the clerk of this court on the 28th day of February, 1885. The order taking the cause for decision will be set aside, with direction to place the cause on the docket, with the understanding that unless the cause is ready to be submitted at the next term of this court it will be stricken from the docket. Order set aside.